Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 09 March 2022 for application number 17/690,800. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 1 – 20 are presented for examination.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on 22 June 2018 (Provisional 62/688,743).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 March 2022 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “…cutting first physical address information corresponding to the first logical address of a first logical-physical mapping table corresponding to the first namespace; …” in the second to last limitation.  It is unclear how the claim language is defining “cutting” of the first physical address information.  Claims 7 and 14 recite similar language and are rejected with like reasoning.  Claims 2 – 6, 8 – 13, and 15 – 20 depend from claims 1, 7, and 14 respectively, and are subsequently rejected.

Claim 6 recites “The method of claim 1, the method does not move user data of the first logical address of the first namespace in the storage unit of the storage device” where claim 1 recites “… receiving a cross-namespace data-movement command from a host, requesting to move user data of a first logical address of a first namespace to a second logical address of a second namespace in a storage unit of the storage device;…”  Claim 1 recites the data-movement command requests moving user data of a first logical address of a first namespace, however claim 6, from which claim 1 depends, recites the method does not move the user data of the first logical address of the first namespace.  It is unclear how there is a request to move the data however the it does not move the data.  It appears claim 6 contradicts claim 1.  Claims 12 and 19 recite similar language and are rejected with like reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 7 – 9, 13 – 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. [hereafter as Hashimoto], US Patent No. 9,696,935 B2 in view of Goldberg et al. [hereafter as Goldberg], US Pub. No. 2019/0208014 A1. 

As per claim 1, Hashimoto discloses a method for performing operations to namespaces of a flash memory device, by a processing unit of a storage device [“In the present embodiment, the controller 14 of the storage device 2 does not completely divide the physical resource of the flash memory 16 with respect to each of streams or namespaces, but collectively manage the free block pool including the free blocks of the flash memory 16 for the streams or namespaces.”] [col. 12, lines 28-34], comprising: 
receiving a data-movement command from a host, requesting to move user data of a first logical address of a namespace to a second logical address of a namespace in a storage unit of the storage device [determines LBA ranges storing data to be moved to the lower tier out of the LBA ranges to be collected (step S199). For example, the tier manager 141 selects the data which is least frequently accessed by the host 3 (cold data) as data to be moved to the lower tier. The tier manager 141 copies cold data to the lower tier storage device 140. The tier manager 141 updates the tier index 142 to validate mappings of the cold data to the lower tier storage device 140. The tier manager 141 transmits an unmap command (or trim command) with LBA entries which specify the LBA ranges which stores the cold data in the storage device 2 to the storage device 2, in order to invalidate mappings between the LBA ranges and physical addresses of the storage device 2] [“In the present embodiment, not only general commands such as a write command, a read command, an unmap command, a trim command, and a flush command, but also extended commands such as a host initiated garbage control command, an idle garbage control command, a get block boundary info command, a select next input block command, a pend current input block command, a resume input block command, a get pending input pool command, a release pending input block command, a get logical address list to be collected command, an extended write command, an extended namespace (stream) control command, a change command, an extended namespace control command, an extended open stream command, and an extended dataset management command are transmitted to the storage devices 2 via the interface 10. These extended commands are used as advanced API.”] [col. 6, lines 21-36] [“The tier manager 141 refers to the tier index 142 (step S198) and determines LBA ranges storing data to be moved to the lower tier out of the LBA ranges to be collected (step S199). For example, the tier manager 141 selects the data which is least frequently accessed by the host 3 (cold data) as data to be moved to the lower tier. The tier manager 141 copies cold data to the lower tier storage device 140. The tier manager 141 updates the tier index 142 to validate mappings of the cold data to the lower tier storage device 140. The tier manager 141 transmits an unmap command (or trim command) with LBA entries which specify the LBA ranges which stores the cold data in the storage device 2 to the storage device 2, in order to invalidate mappings between the LBA ranges and physical addresses of the storage device 2 (step S200). The tier manager 141 ends the greedy invalidation mode and goes back to the normal mode.”] [col. 34, lines 29-51] [“The host 3 transmits the extended write command 113 including the Stream ID and the Namespace ID to the storage device 2. The host 3 transmits the write data to the storage device 2. The controller 14 of the storage device 2 writes the write data to the write buffer (WB) 20 (step S94), and sends to the host 3 a notice of command completion. After that, the controller 14 writes the write data to the block allocated to the Stream ID, in the writing method corresponding to the tier attribute of the Stream ID (step S95). In step S95, the controller 14 updates the lookup table corresponding to the Namespace ID and maps the LBAs corresponding to the write data to the physical address corresponding to the physical storage location at which the write data has been written.”] [col. 47, lines 20-33];
cutting first physical address information corresponding to the first logical address of a first logical-physical mapping table corresponding to the namespace [controller 14 updates the lookup table corresponding to the Namespace ID and maps the LBAs corresponding to the write data to the physical address corresponding to the physical storage location at which the write data has been written] [“Advanced multi stream control is a function of enabling a plurality of namespaces and a plurality of streams to be present together in the storage device 2. The logical address space of the flash memory 16 is divided into a plurality of logical address spaces corresponding to a plurality of namespaces. The controller 14 manages each mapping between the logical addresses (LBAs) and the physical addresses in units of namespaces, by using a plurality of lookup tables corresponding to a plurality of namespaces. The physical resource of the flash memory 16 is divided into a plurality of streams.”] [col. 16, lines 11-21] [“The lookup table LUT#0 manages mapping information between the logical addresses (LBAs) and the physical addresses, of the namespace NS#0. The lookup table LUT#1 manages mapping information between the logical addresses (LBAs) and the physical addresses, of the namespace NS#1. The lookup table LUT#2 manages mapping information between the logical addresses (LBAs) and the physical addresses, of the namespace NS#2. The lookup table LUT#3 manages mapping information between the logical addresses (LBAs) and the physical addresses, of the namespace NS#3.”] [col. 16, lines 1-11] [“The host 3 transmits the extended write command 113 including the Stream ID and the Namespace ID to the storage device 2. The host 3 transmits the write data to the storage device 2. The controller 14 of the storage device 2 writes the write data to the write buffer (WB) 20 (step S94), and sends to the host 3 a notice of command completion. After that, the controller 14 writes the write data to the block allocated to the Stream ID, in the writing method corresponding to the tier attribute of the Stream ID (step S95). In step S95, the controller 14 updates the lookup table corresponding to the Namespace ID and maps the LBAs corresponding to the write data to the physical address corresponding to the physical storage location at which the write data has been written.”] [col. 47, lines 20-33]; and 
storing the first physical address information in an entry corresponding to a second logical address of a logical-physical mapping table corresponding to the namespace [The lookup table LUT#1 manages mapping between the LBA space A1 of the namespace NS#1 and the physical addresses of the flash memory 16] [Fig. 10] [“Further, during the garbage collection operation, the lookup table (LUT) 19 is updated to maps the LBAs of the copied valid data to a correct physical address. By copying the valid data to the other block, the block including the invalid data alone is used as a free block. The block can be therefore reused after erase.”] [col. 8, lines 14-19] [“Advanced multi stream control is a function of enabling a plurality of namespaces and a plurality of streams to be present together in the storage device 2. The logical address space of the flash memory 16 is divided into a plurality of logical address spaces corresponding to a plurality of namespaces. The controller 14 manages each mapping between the logical addresses (LBAs) and the physical addresses in units of namespaces, by using a plurality of lookup tables corresponding to a plurality of namespaces. The physical resource of the flash memory 16 is divided into a plurality of streams.”] [col. 16, lines 11-21] [“The lookup table LUT#0 manages mapping between the LBA space A0 of the namespace NS#0 and the physical addresses of the flash memory 16. The lookup table LUT#1 manages mapping between the LBA space A1 of the namespace NS#1 and the physical addresses of the flash memory 16. The lookup table LUT#n manages mapping between the LBA space An of the namespace NS#n and the physical addresses of the flash memory 16. The controller 14 can execute the garbage collection operation independently for each namespace, using the lookup tables LUT#0 to LUT#n, respectively.”] [col. 18, lines 30-40].
However, Hashimoto does not explicitly disclose cross-namespace data-movement, to move data of a first namespace to a second namespace; 
the first namespace; and 
storing an entry corresponding to a second mapping table corresponding to the second namespace. 
Goldberg teaches cross-namespace data-movement, to move data of a first namespace to a second namespace [“FIG. 11B illustrates a diagram of an example sequence for processing cross-namespace moves with lamport clocks. In this example, the process depicts a cross-namespace move from NSID 1 (namespace 1) to NSID 2 (namespace 2). The various operations for the move are processed and serialized for NSID 1 and NSID 2 until the move is complete at both namespaces and can be emitted to client device 150.”] [para. 0333]; 
the first namespace [“FIG. 11B illustrates a diagram of an example sequence for processing cross-namespace moves with lamport clocks. In this example, the process depicts a cross-namespace move from NSID 1 (namespace 1) to NSID 2 (namespace 2). The various operations for the move are processed and serialized for NSID 1 and NSID 2 until the move is complete at both namespaces and can be emitted to client device 150.”] [para. 0333]; and 
storing an entry corresponding to a second mapping table [server file journal 148 … can be comprised of more than one such storage or database and can be distributed over many devices and locations] corresponding to the second namespace [server file journal 148 for tracking move operations. Table 1102 includes journal records for operations. In some examples, table 1102 can store operations, … namespaces (NSIDs) associated with the operations, journal identifiers (SJIDs) associated with the namespaces, etc. Example operations can include … move operations] [cross-namespace move from NSID 1 (namespace 1) to NSID 2 (namespace 2)] [“Additionally, data regarding changes, access, etc. can be stored in server file journal 148. Each of the various storages/databases such as content storage 142, content directory 144, server file journal 148, and metadata database 146 can be comprised of more than one such storage or database and can be distributed over many devices and locations. Other configurations are also possible. For example, data from content storage 142, content directory 144, server file journal 148, and/or metadata database 146 may be combined into one or more content storages or databases or further segmented into additional content storages or databases. Thus, content management system 110 may include more or less storages and/or databases than shown in FIG. 1A.”] [para. 0056] [“FIG. 11A illustrates example tables in server file journal 148 for tracking move operations. Table 1102 includes journal records for operations. In some examples, table 1102 can store operations, clocks (e.g., timestamps) for the operations, namespaces (NSIDs) associated with the operations, journal identifiers (SJIDs) associated with the namespaces, etc. Example operations can include add operations, delete operations mount operations, unmount operations, move operations, etc. The operations can also include control operations. For example, a move can be associated with various move control operations which define an intent at each stage of the move. Example control operations include, without limitation, an outgoing move operation, an incoming move operation, a finish operation, etc. In some cases, table 1102 can also include an operation identifier. For example, table 1102 can include a move identifier (Move_ID) which identifies a particular move operation.”] [para. 0328] [“FIG. 11B illustrates a diagram of an example sequence for processing cross-namespace moves with lamport clocks. In this example, the process depicts a cross-namespace move from NSID 1 (namespace 1) to NSID 2 (namespace 2). The various operations for the move are processed and serialized for NSID 1 and NSID 2 until the move is complete at both namespaces and can be emitted to client device 150.”] [para. 0333]. 
Hashimoto and Goldberg are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hashimoto with Goldberg in order to modify Hashimoto for “cross-namespace data-movement, to move data of a first namespace to a second namespace; 
the first namespace; and 
storing an entry corresponding to a second mapping table corresponding to the second namespace” as taught by Goldberg.  One of ordinary skill in the art would be motivated to combine Hashimoto with Goldberg before the effective filing date of the claimed invention to improve a system by providing for the ability to where a “table … can also include an operation identifier. For example, table … can include a move identifier (Move_ID) which identifies a particular move operation.” [Goldberg, para. 0328].
Claim 7 is rejected with like reasoning.

Claim 14 is rejected with like reasoning as claims 1 and 7 above, except for the following remaining claim limitations:
a random access memory (RAM) arranged to operably store a first logical-physical mapping table corresponding to a first namespace; 
an access interface, coupled to a storage unit; and a processing unit coupled to the RAM and the access interface, and arranged to operably receive a cross-namespace data-movement command from a host.
Hashimoto discloses a random access memory (RAM) arranged to operably store a first logical-physical mapping table [lookup table] corresponding to a first namespace [“The flash memory 16 functions as a nonvolatile memory. The flash memory 16 includes one or more flash memory chips 17. The interface controller (IFC) 18 is configured to transmit a signal to or receive a signal from the host 3 via the interface 10. The RAM 15 includes a storage region to store a lookup table (LUT) 19. The RAM 15 also includes a storage region used as a write buffer (WB) 20.”] [col. 7, lines 21-27] [“The lookup table LUT#0 manages mapping between the LBA space A0 of the namespace NS#0 and the physical addresses of the flash memory 16. The lookup table LUT#1 manages mapping between the LBA space A1 of the namespace NS#1 and the physical addresses of the flash memory 16. The lookup table LUT#n manages mapping between the LBA space An of the namespace NS#n and the physical addresses of the flash memory 16.”] [col. 18, lines 30-37]; 
an access interface, coupled to a storage unit; and a processing unit coupled to the RAM [Fig. 1] [Fig. 4] [“The host 3 includes a CPU 4, a memory 5, a controller 6, and a network interface controller (NIC) 7. The CPU 4 is a processor configured to execute various programs loaded from one of the storage devices 2 to the memory 5. … The memory 5 is a Random Access Memory (RAM) which stores programs and data. The memory 5 may be a volatile memory such as DRAM or a nonvolatile memory such as MRAM and ReRAM. The memory 5 includes a storage region for storing the operating system (OS) 11, a storage region for storing the file system 12, and a storage region for storing the application software layer 13.”] [col. 5, lines 39-62] and the access interface, and arranged to operably receive a data-movement command from a host [“The storage device 2 includes a controller 14, a RAM 15, a flash memory 16, and an interface controller (IFC) 18. The flash memory 16 functions as a nonvolatile memory. The flash memory 16 includes one or more flash memory chips 17. The interface controller (IFC) 18 is configured to transmit a signal to or receive a signal from the host 3 via the interface 10. The RAM 15 includes a storage region to store a lookup table (LUT) 19. The RAM 15 also includes a storage region used as a write buffer (WB) 20.”] [col. 7, lines 19-27].
Goldberg teaches cross-namespace data-movement [“FIG. 11B illustrates a diagram of an example sequence for processing cross-namespace moves with lamport clocks. In this example, the process depicts a cross-namespace move from NSID 1 (namespace 1) to NSID 2 (namespace 2). The various operations for the move are processed and serialized for NSID 1 and NSID 2 until the move is complete at both namespaces and can be emitted to client device 150.”] [para. 0333].


As per claim 2, Hashimoto in view of Goldberg discloses the method of claim 1, Hashimoto discloses wherein the first logical address indicates first successive logical block addresses (LBAs) [LBA range] and the second logical address indicates second successive LBAs [attribute of data may be changed in units of … the LBA range] [moving the data in the source block to the destination block is thus executed during the garbage collection of the source block. …the tier attribute of data is changed in units of stream or namespace. Alternatively, the tier attribute of data may be changed in units of data or the LBA range] [“In the second processing sequence, the processing for moving the data in the source block to the destination block is thus executed during the garbage collection of the source block. Increase in the data copy amount which results from the change of the tier attribute of data can be thereby suppressed. In the present embodiment, the tier attribute of data is changed in units of stream or namespace. Alternatively, the tier attribute of data may be changed in units of data or the LBA range.”] [col. 38, lines 11-20].
Claims 8 and 15 are rejected with like reasoning.

As per claim 3, Hashimoto in view of Goldberg discloses the method of claim 1, Hashimoto discloses wherein the data-movement command comprises a first namespace identity (ID) [namespace ID], a second namespace ID, a first logical block number [maps the LBAs corresponding to the write data to the physical address corresponding to the physical storage location], a second logical block number [maps the LBAs corresponding to the write data to the physical address corresponding to the physical storage location] [controller 14 updates the lookup table corresponding to the Namespace ID and maps the LBAs corresponding to the write data to the physical address corresponding to the physical storage location at which the write data has been written] and a movement quantity [a sector count (transfer length) of the write data] [“wherein the command includes a data size and the memory controller is configured to select at least one physical block, including the first physical block, on which to perform the garbage collection in response to the command.”] claim 6], the first namespace ID represents the first namespace, the second namespace ID represents the second namespace, the first logical block number and the movement quantity define the first logical address and the second logical block number and the movement quantity define the second logical address [“The write command 40 includes a parameter indicating a starting LBA of the write data and a parameter indicating a sector count (transfer length) of the write data. The write command 40 may further include a parameter indicating a stream ID. The stream ID indicates an ID of the stream associated with the write data designated by the starting LBA and the sector count of the write command 40. A write command 40 which does not include the stream ID or includes a stream ID indicating a predetermined invalid valid may be handled as a normal write command that requires write of non-stream data. In an environment using namespaces, the write command 40 may include a parameter indicating a namespace ID instead of the stream ID.”] [cols. 18-19, lines 66-12] [“The lookup table LUT#0 manages mapping information between the logical addresses (LBAs) and the physical addresses, of the namespace NS#0. The lookup table LUT#1 manages mapping information between the logical addresses (LBAs) and the physical addresses, of the namespace NS#1. The lookup table LUT#2 manages mapping information between the logical addresses (LBAs) and the physical addresses, of the namespace NS#2. The lookup table LUT#3 manages mapping information between the logical addresses (LBAs) and the physical addresses, of the namespace NS#3.”] [col. 16, lines 1-11] [“The host 3 transmits the extended write command 113 including the Stream ID and the Namespace ID to the storage device 2. The host 3 transmits the write data to the storage device 2. The controller 14 of the storage device 2 writes the write data to the write buffer (WB) 20 (step S94), and sends to the host 3 a notice of command completion. After that, the controller 14 writes the write data to the block allocated to the Stream ID, in the writing method corresponding to the tier attribute of the Stream ID (step S95). In step S95, the controller 14 updates the lookup table corresponding to the Namespace ID and maps the LBAs corresponding to the write data to the physical address corresponding to the physical storage location at which the write data has been written.”] [col. 47, lines 20-33] [claim 8].
Goldberg teaches cross-namespace data-movement command comprises a first namespace identity (ID), a second namespace ID[“FIG. 11B illustrates a diagram of an example sequence for processing cross-namespace moves with lamport clocks. In this example, the process depicts a cross-namespace move from NSID 1 (namespace 1) to NSID 2 (namespace 2). The various operations for the move are processed and serialized for NSID 1 and NSID 2 until the move is complete at both namespaces and can be emitted to client device 150.”] [para. 0333].
Claims 9 and 16 are rejected with like reasoning.

As per claim 13, Hashimoto in view of Goldberg discloses the non-transitory computer-readable storage medium of claim 7, Hashimoto discloses comprising program code to: 
program an updated first logical-physical mapping table corresponding to the first namespace and an updated logical-physical mapping table corresponding to the namespace into a storage unit of the storage device [controller 14 updates the lookup table corresponding to the Namespace ID and maps the LBAs corresponding to the write data to the physical address corresponding to the physical storage location at which the write data has been written] [“Advanced multi stream control is a function of enabling a plurality of namespaces and a plurality of streams to be present together in the storage device 2. The logical address space of the flash memory 16 is divided into a plurality of logical address spaces corresponding to a plurality of namespaces. The controller 14 manages each mapping between the logical addresses (LBAs) and the physical addresses in units of namespaces, by using a plurality of lookup tables corresponding to a plurality of namespaces. The physical resource of the flash memory 16 is divided into a plurality of streams.”] [col. 16, lines 11-21] [“The lookup table LUT#0 manages mapping information between the logical addresses (LBAs) and the physical addresses, of the namespace NS#0. The lookup table LUT#1 manages mapping information between the logical addresses (LBAs) and the physical addresses, of the namespace NS#1. The lookup table LUT#2 manages mapping information between the logical addresses (LBAs) and the physical addresses, of the namespace NS#2. The lookup table LUT#3 manages mapping information between the logical addresses (LBAs) and the physical addresses, of the namespace NS#3.”] [col. 16, lines 1-11] [“The host 3 transmits the extended write command 113 including the Stream ID and the Namespace ID to the storage device 2. The host 3 transmits the write data to the storage device 2. The controller 14 of the storage device 2 writes the write data to the write buffer (WB) 20 (step S94), and sends to the host 3 a notice of command completion. After that, the controller 14 writes the write data to the block allocated to the Stream ID, in the writing method corresponding to the tier attribute of the Stream ID (step S95). In step S95, the controller 14 updates the lookup table corresponding to the Namespace ID and maps the LBAs corresponding to the write data to the physical address corresponding to the physical storage location at which the write data has been written.”] [col. 47, lines 20-33] [The lookup table LUT#1 manages mapping between the LBA space A1 of the namespace NS#1 and the physical addresses of the flash memory 16] [Fig. 10] [“Further, during the garbage collection operation, the lookup table (LUT) 19 is updated to maps the LBAs of the copied valid data to a correct physical address. By copying the valid data to the other block, the block including the invalid data alone is used as a free block. The block can be therefore reused after erase.”] [col. 8, lines 14-19] [“The lookup table LUT#0 manages mapping between the LBA space A0 of the namespace NS#0 and the physical addresses of the flash memory 16. The lookup table LUT#1 manages mapping between the LBA space A1 of the namespace NS#1 and the physical addresses of the flash memory 16. The lookup table LUT#n manages mapping between the LBA space An of the namespace NS#n and the physical addresses of the flash memory 16. The controller 14 can execute the garbage collection operation independently for each namespace, using the lookup tables LUT#0 to LUT#n, respectively.”] [col. 18, lines 30-40].
Goldberg teaches updated second mapping table [server file journal 148 … can be comprised of more than one such storage or database and can be distributed over many devices and locations] corresponding to the second namespace [server file journal 148 for tracking move operations. Table 1102 includes journal records for operations. In some examples, table 1102 can store operations, … namespaces (NSIDs) associated with the operations, journal identifiers (SJIDs) associated with the namespaces, etc. Example operations can include … move operations] [cross-namespace move from NSID 1 (namespace 1) to NSID 2 (namespace 2)] [“Additionally, data regarding changes, access, etc. can be stored in server file journal 148. Each of the various storages/databases such as content storage 142, content directory 144, server file journal 148, and metadata database 146 can be comprised of more than one such storage or database and can be distributed over many devices and locations. Other configurations are also possible. For example, data from content storage 142, content directory 144, server file journal 148, and/or metadata database 146 may be combined into one or more content storages or databases or further segmented into additional content storages or databases. Thus, content management system 110 may include more or less storages and/or databases than shown in FIG. 1A.”] [para. 0056] [“FIG. 11A illustrates example tables in server file journal 148 for tracking move operations. Table 1102 includes journal records for operations. In some examples, table 1102 can store operations, clocks (e.g., timestamps) for the operations, namespaces (NSIDs) associated with the operations, journal identifiers (SJIDs) associated with the namespaces, etc. Example operations can include add operations, delete operations mount operations, unmount operations, move operations, etc. The operations can also include control operations. For example, a move can be associated with various move control operations which define an intent at each stage of the move. Example control operations include, without limitation, an outgoing move operation, an incoming move operation, a finish operation, etc. In some cases, table 1102 can also include an operation identifier. For example, table 1102 can include a move identifier (Move_ID) which identifies a particular move operation.”] [para. 0328] [“FIG. 11B illustrates a diagram of an example sequence for processing cross-namespace moves with lamport clocks. In this example, the process depicts a cross-namespace move from NSID 1 (namespace 1) to NSID 2 (namespace 2). The various operations for the move are processed and serialized for NSID 1 and NSID 2 until the move is complete at both namespaces and can be emitted to client device 150.”] [para. 0333]. 
Claim 20 is rejected with like reasoning. 


Claim(s) 4, 5, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. [hereafter as Hashimoto], US Patent No. 9,696,935 B2 in view of Goldberg et al. [hereafter as Goldberg], US Pub. No. 2019/0208014 A1 as applied to claims 1, 7, and 14, and further in view of Sheehan et al. [hereafter as Sheehan], US Pub. No. 2011/0246617 A1. 

As per claim 4, Hashimoto in view of Goldberg discloses the method of claim 1, however Hashimoto and Goldberg do not explicitly disclose wherein the first namespace is a confidential namespace and the second namespace is a public namespace, and user data of the confidential namespace is allowed to be accessed by user accounts of a classified group and user data of the public namespace is allowed to be accessed by legal user accounts.
Sheehan teaches wherein the first namespace is a confidential namespace [private namespace] and the second namespace is a public namespace [public namespace], and user data of the confidential namespace is allowed to be accessed by user accounts of a classified group [private namespace that is "private" because the private namespace is available to the application but generally may not be searched or accessed by other applications] and user data of the public namespace is allowed to be accessed by legal user accounts [public namespace 120 is called "public" because the public namespace 120 is managed by the operating system 120 and may be made available to different applications and users] [“The public namespace 120 is called "public" because the public namespace 120 is managed by the operating system 120 and may be made available to different applications and users, subject to access restrictions. A virtual application may have private namespace that is "private" because the private namespace is available to the application but generally may not be searched or accessed by other applications.”] [para. 0032] [“The public namespace 120 may include various items tracked by an operating system and made available to applications that execute within the operating system. In many embodiments, access to the public namespace 120 may be restricted in some cases. For example, an operating system may have access restrictions that may permit or deny access to certain portions of the public namespace 120 based on credentials presented by a user, device, application, or other entity that may attempt to access the items.”] [para. 0031].
Hashimoto, Goldberg, and Sheehan are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hashimoto and Goldberg with Sheehan in order to modify Hashimoto and Goldberg “wherein the first namespace is a confidential namespace and the second namespace is a public namespace, and user data of the confidential namespace is allowed to be accessed by user accounts of a classified group and user data of the public namespace is allowed to be accessed by legal user accounts” as taught by Sheehan.  One of ordinary skill in the art would be motivated to combine Hashimoto and Goldberg with Sheehan before the effective filing date of the claimed invention to improve a system by providing for the ability where “an operating system may have access restrictions that may permit or deny access to certain portions of the public namespace 120 based on credentials presented by a user, device, application, or other entity that may attempt to access the items.” [Sheehan, para. 0031].
Claims 10 and 17 are rejected with like reasoning.

As per claim 5, Hashimoto in view of Goldberg discloses the method of claim 1, however Hashimoto and Goldberg do not explicitly disclose wherein the first namespace is a public namespace  and a second namespace is a confidential namespace, and user data of the confidential namespace is allowed to be accessed by user accounts of a classified group and user data of the public namespace is allowed to be accessed by legal user accounts.
Sheehan teaches wherein the first namespace is a public namespace [public namespace] and a second namespace is a confidential namespace [private namespace], and user data of the confidential namespace is allowed to be accessed by user accounts of a classified group [private namespace that is "private" because the private namespace is available to the application but generally may not be searched or accessed by other applications] and user data of the public namespace is allowed to be accessed by legal user accounts [public namespace 120 is called "public" because the public namespace 120 is managed by the operating system 120 and may be made available to different applications and users] [“The public namespace 120 is called "public" because the public namespace 120 is managed by the operating system 120 and may be made available to different applications and users, subject to access restrictions. A virtual application may have private namespace that is "private" because the private namespace is available to the application but generally may not be searched or accessed by other applications.”] [para. 0032] [“The public namespace 120 may include various items tracked by an operating system and made available to applications that execute within the operating system. In many embodiments, access to the public namespace 120 may be restricted in some cases. For example, an operating system may have access restrictions that may permit or deny access to certain portions of the public namespace 120 based on credentials presented by a user, device, application, or other entity that may attempt to access the items.”] [para. 0031].
Hashimoto, Goldberg, and Sheehan are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hashimoto and Goldberg with Sheehan in order to modify Hashimoto and Goldberg “wherein the first namespace is a public namespace  and a second namespace is a confidential namespace, and user data of the confidential namespace is allowed to be accessed by user accounts of a classified group and user data of the public namespace is allowed to be accessed by legal user accounts” as taught by Sheehan.  One of ordinary skill in the art would be motivated to combine Hashimoto and Goldberg with Sheehan before the effective filing date of the claimed invention to improve a system by providing for the ability where “an operating system may have access restrictions that may permit or deny access to certain portions of the public namespace 120 based on credentials presented by a user, device, application, or other entity that may attempt to access the items.” [Sheehan, para. 0031].
Claims 11 and 18 are rejected with like reasoning.


Claim(s) 6, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. [hereafter as Hashimoto], US Patent No. 9,696,935 B2 in view of Goldberg et al. [hereafter as Goldberg], US Pub. No. 2019/0208014 A1 as applied to claims 1, 7, and 14, and further in view of Miller et al. [hereafter as Miller], US Pub. No. 2018/0095667 A1. 

As per claim 6, Hashimoto in view of Goldberg discloses the method of claim 1, Hashimoto discloses the first logical address of the first namespace [“In the present embodiment, not only general commands such as a write command, a read command, an unmap command, a trim command, and a flush command, but also extended commands such as a host initiated garbage control command, an idle garbage control command, a get block boundary info command, a select next input block command, a pend current input block command, a resume input block command, a get pending input pool command, a release pending input block command, a get logical address list to be collected command, an extended write command, an extended namespace (stream) control command, a change command, an extended namespace control command, an extended open stream command, and an extended dataset management command are transmitted to the storage devices 2 via the interface 10. These extended commands are used as advanced API.”] [col. 6, lines 21-36] [“The tier manager 141 refers to the tier index 142 (step S198) and determines LBA ranges storing data to be moved to the lower tier out of the LBA ranges to be collected (step S199). For example, the tier manager 141 selects the data which is least frequently accessed by the host 3 (cold data) as data to be moved to the lower tier. The tier manager 141 copies cold data to the lower tier storage device 140. The tier manager 141 updates the tier index 142 to validate mappings of the cold data to the lower tier storage device 140. The tier manager 141 transmits an unmap command (or trim command) with LBA entries which specify the LBA ranges which stores the cold data in the storage device 2 to the storage device 2, in order to invalidate mappings between the LBA ranges and physical addresses of the storage device 2 (step S200). The tier manager 141 ends the greedy invalidation mode and goes back to the normal mode.”] [col. 34, lines 29-51] [“The host 3 transmits the extended write command 113 including the Stream ID and the Namespace ID to the storage device 2. The host 3 transmits the write data to the storage device 2. The controller 14 of the storage device 2 writes the write data to the write buffer (WB) 20 (step S94), and sends to the host 3 a notice of command completion. After that, the controller 14 writes the write data to the block allocated to the Stream ID, in the writing method corresponding to the tier attribute of the Stream ID (step S95). In step S95, the controller 14 updates the lookup table corresponding to the Namespace ID and maps the LBAs corresponding to the write data to the physical address corresponding to the physical storage location at which the write data has been written.”] [col. 47, lines 20-33].
However, Hashimoto and Goldberg do not disclose the method does not move user data of the first logical address in the storage unit of the storage device.
Miller teaches the method does not move user data of the first logical address in the storage unit of the storage device [a request and subsequently initiate the migration of data elements from one logical storage volume to another using a virtual copy. …. without having to copy or relocate any of the underlying data from storage devices] [“In one embodiment, storage controller 110 includes virtual copy logic 140. Virtual copy logic 140 may receive a request and subsequently initiate the migration of data elements from one logical storage volume to another using a virtual copy. …. As a result, the data blocks from SAN volume 142 are associated with the file in NAS volume 146 without having to copy or relocate any of the underlying data from storage devices 135A-n in storage array 130.”] [para. 0021] [“In various embodiments, multiple mapping tables may be maintained by storage controller 110. These mapping tables may include a medium mapping table and a volume to medium mapping table. These tables may be utilized to record and maintain the mappings between mediums and underlying mediums and the mappings between volumes and mediums. Storage controller 110 may also include an address translation table with a plurality of entries, wherein each entry holds a virtual-to-physical mapping for a corresponding data component. This mapping table may be used to map logical read/write requests from each of the initiator devices 115 and 125 to physical locations in storage devices 135A-n. A “physical” pointer value may be read from the mappings associated with a given medium during a lookup operation corresponding to a received read/write request. The term “mappings” is defined as the one or more entries of the address translation mapping table which convert a given medium ID and block number into a physical pointer value. This physical pointer value may then be used to locate a physical location within the storage devices 135A-n. The physical pointer value may be used to access another mapping table within a given storage device of the storage devices 135A-n. Consequently, one or more levels of indirection may exist between the physical pointer value and a target storage location.”] [para. 0022].
Hashimoto, Goldberg, and Miller are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hashimoto and Goldberg with Miller in order to modify Hashimoto and Goldberg “the method does not move user data of the first logical address in the storage unit of the storage device” as taught by Miller.  One of ordinary skill in the art would be motivated to combine Hashimoto and Goldberg with Miller before the effective filing date of the claimed invention to improve a system by providing for the ability for “a request and subsequently initiate the migration of data elements from one logical storage volume to another using a virtual copy. …. without having to copy or relocate any of the underlying data from storage devices.” [Miller, para. 0021].
Claims 12 and 19 are rejected with like reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135     

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135